Citation Nr: 1700797	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-15 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A Travel Board hearing was conducted in October 2011. A transcript of this hearing is contained within the electronic claims file. 

This matter was previously before the Board in October 2013, at which time it was remanded for additional development.  The other issue in that remand was resolved in the Veteran's favor during development and is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  A right shoulder disorder, either muscular or orthopedic, is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

3. A right shoulder disorder did not manifest in service, arthritis was not shown for many years thereafter, and a shoulder disorder is unrelated to a disease, injury, or event in service, to include presumed Agent Orange exposure.


CONCLUSION OF LAW

The criteria for a grant of service connection for a right shoulder disorder, including as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). In this case, the Veteran was notified by a letter issued in April 2010 of the criteria for service connection and of the types of evidence that might assist him to substantiate the claim. 

Service treatment records and VA treatment records have been obtained. All identified records have been sought. 

During the Veteran's October 2011 hearing before the Board, the Veteran testified as to his belief that his right shoulder disorder was incurred in service.  In addition, the Veterans Law Judge sought to assist the Veteran to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. The Veteran demonstrated that he understood the criteria for entitlement to the benefits sought. The duty to assist the Veteran at his hearing has been met. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). In its October 2013 remand, the Board directed the AOJ to obtain outstanding treatment records and afford the Veteran a VA examination.  An examination was conducted in December 2013 and a VA opinion was provided in January 2014.  The examination involved a review of the claims file and a physical examination of the Veteran and the opinion contained a reasoned rationale supported by the evidence of record.   The Board is satisfied that there has been substantial compliance with the October 2013 remand.

VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Law and analysis

The Veteran has been diagnosed with right acromioclavicular osteoarthritis with healing scapular fracture and claims that it is related to his period of service, including his in-service exposure to Agent Orange. 

The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  Acromioclavicular osteoarthritis is not on this list.  Consequently, entitlement to service connection for acromioclavicular osteoarthritis is not warranted based on the Veteran's presumed exposure to Agent Orange.

The failure of the Veteran to establish entitlement based on the presumption does not necessarily end the Board's discussion. See 38 U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303 (d) (2015) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The Board finds, however, that entitlement is not warranted on any other basis, for the following reasons.

Establishing service connection on a direct incurrence basis generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

There is no evidence of right shoulder complaints, symptoms, treatment, or diagnosis in the service treatment records and on the December 1969 report of medical history, the Veteran answered "no" to the question of painful or trick shoulder.  

Post-service treatment records show an August 2009 cervical spine MRI that was indicative of degenerative disc disease of the cervical spine.  The MRI also noted that the Veteran had a two month history of numbness and tingling into his right arm, along the bicep and shoulder.   In regards to right shoulder pain, a December 2009 treatment record notes that an MRI showed degenerative disc disease; however, the Veteran was not having any acute issues.  

The Veteran appeared at a Board hearing in October 2011.  He testified that while stationed in Vietnam, his job involved lifting heavy tires off big trucks.  He stated that after service, he sought treatment for shoulder pain and was told that his discs were degrading and that he was developing bone spurs.  He also stated that his shoulder hurt during service but he thought it was just muscle pain and did not seek treatment.  The pain in service subsided but has returned recently.   

An April 2013 emergency room record shows the Veteran was involved in a motor vehicle accident in March 2013 in Mexico.  The Veteran reported pain in his chest and left leg.  The record shows that he sustained multiple fractures, and was complaining of right rib pain, right leg pain, right facial pain, and a possible hemothorax.  The Veteran reported that he had some persistent right rib pain and left lateral tibial pain and had some chronic pain prior to the accident in the right fifth PIP joint.  He denied shoulder, neck, and back pain; however, an x-ray showed "comminuted, mildly displaced, probably extra-articular, fracture of the scapular body." At an April 2013 orthopedic surgery consultation, the Veteran had full and painless range of motion of the right shoulder.  

The Veteran underwent a VA examination of his right shoulder in December 2013.  The examiner noted that x-rays of the right shoulder showed no evidence of acute osseous abnormality and there was evidence of a healing scapular fracture and healed rib fracture and evidence of degenerative disease of the acromioclavicular joint.  

In a January 2014 VA opinion, the examiner opined that is was less likely than not that the Veteran's right shoulder disorder was caused or aggravated by his time in service or by his exposure to herbicides.  Specifically, the examiner found that his right shoulder disorder was at least as likely as not directly due to the 2013 traumatic event and not as least as likely as not consistent with his normal and natural aging process.  

In support of his opinion, the examiner provided the following rationale.  First, the December 2013 examination showed a diagnosis of moderate to severe acromioclavicular degenerative joint disease.  Second, the Veteran injured his right shoulder (scapular fracture) and ribs in a dune buggy accident and contemporaneous treatment records show this acute injury.  Third, although the Veteran was seen in 2010 with a sudden onset of right shoulder pain, there was no clinical or objective evidence of this pain and therefore, it was as least as likely as not acute and transitory.  Fourth, the Veteran's August 2008 VA general medical examination was silent for complaints of pain or diagnosis of a right shoulder disorder. Fifth, the available VA treatment records since 2005 were silent for a right scapular condition until 2013 when he was involved in the dune buggy accident.  Finally, the current medical literature is silent for a nexus between exposure to Agent Orange and right acromioclavicular osteoarthritis.

Regarding service connection due to herbicide exposure, as stated above, acromioclavicular osteoarthritis is not presumptively related to herbicide exposure.  Additionally, there is no evidence, objective or lay, that the Veteran's right shoulder disorder is due to his Agent Orange exposure.  The Veteran's own testimony was that he was not sure if his shoulder pain was related to his herbicide exposure.  The Veteran's statement is therefore, at best, the equivalent of a speculative generalized lay statement suggesting a nexus between a current disability and service, which is insufficient to establish the "may be associated" element. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Therefore, service connection due to herbicide exposure is not warranted.  

Regarding his claim of service connection on a direct basis, the Veteran has testified that he injured his right shoulder during service.  Although he did not seek treatment at that time, he maintains that the pain resolved but that he is presently reexperiencing pain from that injury.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran initially complained of right shoulder pain in 2009, the records indicate that it was related to his degenerative disc disease of the cervical spine.  No diagnosis of a right shoulder disorder is contained in the treatment records under after his accident in March 2013.  Moreover, the January 2015 VA examiner clearly opined that his present shoulder diagnosis is due to an acute injury, specifically the March 2013 shoulder fracture, and not due to arthritis associated with aging.  Therefore, there is no basis to find that the Veteran has a right shoulder disorder that is due to service.  

The Board has considered the Veteran's lay evidence and testimony regarding his symptoms and finds the Veteran to be competent and credible to provide evidence as to his pain.  However, the Board finds the opinion of the VA examiner to be more probative as to the diagnosis and etiology of his right shoulder disorder.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for acromioclavicular osteoarthritis. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Service connection for a right shoulder disorder, to include as due to exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


